FILED
                              NOT FOR PUBLICATION                           AUG 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARISTEO ESCOBAR MEJIA; MINGA                     No. 10-71101
ESCOBAR,
                                                 Agency Nos. A099-890-135
               Petitioners,                                  A099-890-136

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Aristeo Escobar Mejia and Minga Escobar, natives and citizens of

Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s decision denying their




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, Ochoa v. Gonzales,

406 F.3d 1166, 1169 (9th Cir 2005). We deny in part and dismiss in part the

petition for review.

      Escobar Mejia contends that a rival bus business targeted him on account of

his family membership. Substantial evidence supports the BIA’s finding that,

assuming without deciding Escobar Mejia’s family could qualify as a particular

social group, Escobar Mejia has not shown his family or any other statutorily

protected ground was or will be one central reason for any persecution he suffered

or might suffer in Guatemala. See Parussimova v. Mukasey, 555 F.3d 734, 740-41

(9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”). We reject Escobar Mejia’s

contention that the BIA required that family be “the central reason” because it is

belied by the record. Because Escobar Mejia has not shown the harm he suffered

or fears is on account of a protected ground, his asylum and withholding of

removal claims fail. See Ochoa, 406 F.3d at 1172.




                                          2                                     10-71101
      Finally, we lack jurisdiction over any challenge to the denial of CAT relief

because Escobar Mejia did not raise this issue to the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    10-71101